                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    GRAND RIVER ENTERPRISES SIX
    NATIONS, LTD.,
         Plaintiff,

          v.                                                           No. 3:16-cv-01087 (JAM)

    JOHN BIELLO, Acting Commissioner,
    Connecticut Department of Revenue Services,
          Defendant.


                   RULING DENYING MOTION FOR RECONSIDERATION

         Plaintiff Grand River Enterprises Six Nations, Ltd. (“GRE”) has filed this lawsuit against

the defendant Commissioner of the Connecticut Department of Revenue Services (“the

Commissioner”) to challenge a Connecticut statute that regulates the sale of cigarettes. 1 In order

to deter “black market” cigarette sales, the Connecticut statute—Conn. Gen. Stat. § 4-

28m(a)(3)(C)—requires the reporting of nationwide sales and shipping information by certain

kinds of cigarette manufacturers including GRE.

         GRE alleges that the Connecticut statute violates the Due Process Clause, the Commerce

Clause, and the Supremacy Clause. Judge Eginton granted the Commissioner’s motion to dismiss

the complaint. See Grand River Enterprises Six Nations Ltd. v. Sullivan, 2018 WL 4623024 (D.

Conn. 2018). GRE has filed a motion for reconsideration, and the case was later transferred to

me. For the reasons set forth below, I will deny GRE’s motion for reconsideration.




1
 The case was originally captioned “Kevin B. Sullivan, Commissioner of Revenue Services of the State of
Connecticut.” Since the filing of the case, John Biello has been appointed the Acting Commissioner of Revenue
Services of the State of Connecticut, and he is substituted as the defendant pursuant to Fed. R. Civ. P. 25(d).

                                                         1
                                          BACKGROUND

       The Commissioner of the Department of Revenue Services maintains a “Tobacco

Directory” of manufacturers who are authorized to sell their brands of cigarettes in Connecticut.

See Conn. Gen. Stat. § 4-28m. The eligibility requirements for the Tobacco Directory depend in

large part on whether a particular cigarette manufacturer has opted to comply with the terms of a

nationwide Master Settlement Agreement (“MSA”), an omnibus settlement into which most

States and the leading cigarette manufacturers entered in 1998. The MSA resolved legal claims

by the States against cigarette manufacturers for the public health costs of smoking-related

illnesses. A major part of the MSA was to require cigarette manufacturers who chose to

participate in the MSA (so-called “participating manufacturers”) to make regular payments into a

settlement fund on the basis of their volume of cigarette sales. See S&M Brands, Inc. v. Georgia

ex rel. Carr, 925 F.3d 1198, 1201 (11th Cir. 2019).

       Not all cigarette manufacturers have chosen to participate in the MSA, and GRE is one of

the so-called “nonparticipating manufacturers.” As a nonparticipating manufacturer, GRE is

subject to separate statutory requirements to make payments into Connecticut’s escrow fund

based on the number of cigarettes sold in-state, which serve as security for any future smoking-

related damages claims. See Conn. Gen. Stat. § 4-28i, § 4-28l (describing state escrow

requirements and annual certification requirements applicable to “participating” and

“nonparticipating” manufacturers); see also Grand River Enterprises Six Nations, Ltd. v. Pryor,

425 F.3d 158, 162-64 (2d Cir. 2005) (describing operation of the MSA and regulatory

consequences for both “participating” and “nonparticipating” manufacturers).

       Over the years GRE has filed many challenges to the MSA and to related statutes that

regulate its activities as a nonparticipating manufacturer. See, e.g., Grand River Enter. Six

                                                 2
Nations, Ltd. v. Pryor, 481 F.3d 60, 62 & n. 1 (2d Cir. 2007) (per curiam) (listing lawsuits by

GRE). In this action GRE focuses on recent amendments to Conn. Gen. Stat. § 4-28m(a)(3)(C),

which applies to nonparticipating manufacturers like GRE.

           Section 4-28m(a)(3)(C) provides in relevant part that the Commissioner of Revenue

Services may not include or retain on the Tobacco Directory any brand family of a

nonparticipating manufacturer if the Commissioner concludes there is an unsatisfactory

discrepancy between the reported number of a non-participating manufacturer’s cigarettes that

have been sold nationwide and those that have been shipped nationwide. Ibid. The statute

provides for the measurement of this sales-vs.-shipping discrepancy by reference to cigarette

sales as shown on federal excise tax returns and by reference in part to interstate cigarette

shipments that are reported under a separate federal statute, known as the Prevent All Cigarette

Trafficking Act (the “PACT Act”), 15 U.S.C. § 375 et seq. 2

           As Judge Eginton observed in his initial ruling, the “legitimate legislative purpose” for

section 4-28m(a)(3)(C) is “to grant state certification only to those manufacturers that can



2
    Conn. Gen. Stat. § 4-28m(a)(3)(C) provides as follows:
           The commissioner [of Revenue Services in Connecticut] shall not include or retain in the
           directory any brand family of a nonparticipating manufacturer if the commissioner
           concludes … (C) a nonparticipating manufacturer’s total nation-wide reported sales of
           cigarettes on which federal excise tax is paid exceeds the sum of (i) its total interstate sales,
           as reported under 15 U.S.C. § 375 et seq., as from time to time amended, or those made by
           its importer, and (ii) its total intrastate sales, by more than two and one-half per cent of its
           total nation-wide sales during any calendar year, unless the nonparticipating manufacturer
           cures or satisfactorily explains the discrepancy not later than ten days after receiving notice
           of the discrepancy.
Although the statute on its face requires a comparison only of cigarette “sales” figures, GRE alleges that the
underlying records referenced by the statute reflect “shipment” figures, thus entailing a comparison between sales
figures and shipment figures. GRE’s second amended complaint alleges that the statute “purport[s] to authorize
revocation of Plaintiff’s right and license to have its tobacco products sold in Connecticut, if Plaintiff’s regulatory
filings cannot reconcile the number of products sold nationwide by importers of its products (as measured by the
importer’s national federal excise tax returns) with the number of products shipped by these importers throughout
the United States in Interstate Commerce (as evidenced federal shipping reports required under federal law).” Doc.
#74 at 1 (¶ 2) (emphasis added).

                                                               3
effectively track their cigarette sales, and can demonstrate, through diligent recordkeeping, that

the vast majority of their cigarettes are being sold to distributors or retailers that comply with

applicable federal and state reporting and taxation requirements.” Grand River Enterprises, 2018

WL 4623024, at *2. Hence, the statute serves Connecticut’s interest in deterring contraband

cigarette sales—sales that evade state taxation as well as diminish payments to the escrow fund

for any future damages claims.

       To verify a nonparticipating manufacturer’s certification of compliance pursuant to

section 4-28l, section 4-28m(a)(3)(C) requires the Commissioner to reach a conclusion about

whether there is an unsatisfactory discrepancy between reported sales and shipments. See Conn.

Gen. Stat. § 4-28m(a)(3)(C), § 4-28l(a) & (d)(3) (requiring certification by nonparticipating

manufacturer with terms of regulatory statute including section 4-28m). If there is a discrepancy,

it is undisputed that the Commissioner may seek additional information from nonparticipating

manufacturers such as GRE in order to determine whether any such discrepancy can be

satisfactorily explained.

       GRE’s second amended complaint alleges that section 4-28m(a)(3)(C) violates the Due

Process Clause, the Commerce Clause, and the Supremacy Clause. Doc. #74. Judge Eginton

rejected all these claims and granted the Commissioner’s motion to dismiss. Grand River

Enterprises, 2018 WL 4623024; Doc. #100.

       GRE’s motion for reconsideration seeks reconsideration of just two aspects of Judge

Eginton’s ruling. Doc. #102. First, GRE seeks reconsideration of the dismissal of its Commerce

Clause claim insofar as Judge Eginton ruled that the Connecticut law did not improperly regulate

extraterritorial conduct. Second, GRE seeks reconsideration of the dismissal of its Supremacy

Clause claim, arguing that the prior ruling improperly relied on extrinsic evidence that may not

                                                  4
be considered at the stage of a preliminary motion to dismiss. My ruling here will address only

these two reconsideration arguments.

                                            DISCUSSION

       Motions for reconsideration are disfavored unless a party can show that the Court

overlooked facts or law in a manner that has led to a clear error or manifest injustice. A motion

for reconsideration is not an occasion for a losing party simply to re-litigate arguments that were

previously raised and considered by the Court. See generally Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012); Shrader v. CSX Transp., 70 F.3d 255, 257 (2d

Cir. 1995).

       Commerce Clause

       GRE argues that section 4-28m(a)(3)(C) imposes reporting requirements that amount to

extraterritorial control over the business activities of GRE and third-party importers of GRE’s

cigarettes outside of Connecticut. Judge Eginton rejected this argument, and GRE argues that in

doing so Judge Eginton misapplied the Second Circuit’s decision in VIZIO, Inc. v. Klee, 886 F.3d

249 (2d Cir. 2018). In VIZIO, the Second Circuit dismissed a Commerce Clause challenge to the

manner in which Connecticut calculated the fee to be imposed on certain electronics product

manufacturers for the costs incurred by the State to recycle their products. In that case, the

Connecticut law based the state fee calculation on each manufacturer’s national market share

rather than each manufacturer’s market share only within Connecticut. The VIZIO plaintiff

argued that to do so was to directly regulate its out-of-state sales and to control its conduct

outside of the state’s boundaries, and that the state law affected its out-of-state pricing decisions.

VIZIO, 886 F.3d at 253. According to the Second Circuit, basing the in-state fee on out-of-state

sales did not amount to the regulation of conduct occurring outside Connecticut, because the law

                                                  5
“does nothing to control interstate commerce, but rather merely considers out-of-state activity in

imposing in-state charges.” Id. at 256.

       Judge Eginton did not misapply VIZIO or otherwise err by relying on VIZIO. Although

the facts and regulatory framework in VIZIO are not the same as those presented here, the

reasoning of VIZIO applies with equal force in this case. Section 4-28m(a)(3)(C) on its face

attaches regulatory significance to activity that has occurred outside of Connecticut but does not

go so far as to mandate or control any extraterritorial commercial activity. The most that can be

said is that section 4-28m(a)(3)(C) tasks GRE with gathering sales or shipping information from

out-of-state importers and distributors of its cigarettes so that GRE in turn may certify its

compliance with sections 4-28h to 4-28j, inclusive, and submit the required data, if necessary, for

the Connecticut Commissioner to evaluate any discrepancy under section 4-28m(a)(3)(C).

       “A state law has unconstitutional extraterritorial effect if its ‘practical effect … is to

control conduct beyond the boundaries of the State.’” VIZIO, 886 F.3d at 255 (quoting Healy v.

Beer Inst., Inc., 491 U.S. 324, 336 (1989)). Thus, for example, “the Commerce Clause dictates

that no State may force an out-of-state merchant to seek regulatory approval in one State before

undertaking a transaction in another.” Grand River, 425 F.3d at 170 (quoting Healy, 491 U.S. at

337); see also Freedom Holdings, Inc. v. Cuomo, 624 F.3d 38, 67 (2d Cir. 2010) (same). On the

other hand, “[c]ourts have consistently recognized that ‘[t]he mere fact that state action may have

repercussions beyond state lines is of no judicial significance so long as the action is not within

that domain which the Constitution forbids.’” Ibid. (quoting Osborn v. Ozlin, 310 U.S. 53, 62

(1940)).

       Section 4-28m(a)(3)(C) does not control or regulate any of GRE’s out-of-state

commercial activity. GRE does not point to any precedent to suggest that a State engages in the

                                                  6
“control” of conduct beyond its borders when, as GRE alleges here, the State conditions the right

of a business to conduct in-state activity on the business’s disclosure and reporting of

information concerning its out-of-state activities.

        It would not violate the Commerce Clause, for example, if Connecticut demanded that an

applicant for a business license disclose whether he had been criminally convicted in California.

Nor does it make a difference whether section 4-28m(a)(3)(C) may require a manufacturer to

gather information about the sale and shipping of its products from its out-of-state business

partners (such as requiring GRE to obtain information from GRE’s cigarette importers and

distributors). Section 4-28m(a)(3)(C) at most creates repercussions for the out-of-state activities

of GRE and its importers but falls well short of actually controlling out-of-state business activity

in violation of the Commerce Clause.

        Moreover, as both the Second Circuit and Supreme Court have made clear, the “practical

effect” of a State regulation “must be evaluated not only by considering the consequences of the

statute itself, but also by considering how the challenged statute may interact with the legitimate

regulatory regimes of other States and what effect would arise if not one, but many or every,

State adopted similar legislation,” because “[g]enerally speaking, the Commerce Clause protects

against inconsistent legislation arising from the projection of one state regulatory regime into the

jurisdiction of another State.” Grand River, 425 F.3d at 170 (quoting Healy, 491 U.S. at 336-37).

Here, because section 4-28m(a)(3)(C) requires the reporting of information that is already

independently subject to federal reporting requirements (whether on federal excise tax forms or

pursuant to PACT), there can be no plausible claim that section 4-28m(a)(3)(C) amounts to an

improper projection of Connecticut’s regulatory authority to encroach upon any regulatory

interests of other States.


                                                  7
         Even taking as true GRE’s factual allegations in its second amended complaint, any

practical effect on GRE’s out-of-state activity is necessarily de minimis because the information

that section 4-28m(a)(3)(C) requires to be reconciled—nationwide transactions of cigarettes as

reported in federal reporting forms and under PACT Act—is based on information that GRE

must collect from its importers and distributors as a nonparticipating manufacturer who must

comply with Connecticut’s escrow statute. See Doc. #74 at 20 (¶ 91) (alleging in its second

amended complaint that GRE has been threatened with removal from the Tobacco Directory “if

GRE fails to report to DRS its total nationwide cigarette sales as reported by GRE’s importers in

their PACT Act reports and their federal tax return information contained in TBB Form

5220.6”). 3

         Indeed, as GRE itself alleges in the complaint, a nonparticipating manufacturer like GRE

must make escrow payments to each State, and those escrow payments are based on the number

of cigarettes sold within each state. Doc. #74 at 5-6 (¶ 19). If GRE’s escrow payments to a

certain State exceed what it would pay if GRE were a participating manufacturer under the MSA,

then GRE would be entitled to a refund. Ibid. (citing Conn. Gen. Stat. §§ 4-28h et seq. to

describe escrow requirements). 4 Yet the amount that GRE would pay if were a participating

3
  Pursuant to the PACT Act, all persons who sell, transfer, or ship cigarettes in interstate commerce for profit must:
(1) register with the tobacco tax administrator of the state into which shipment is made and (2) file monthly reports
with the tobacco tax administrator. . . identifying the brands, quantities, and recipients of cigarette and smokeless
tobacco shipments into such state. 15 U.S.C. §§ 375, et seq. Moreover, the Court takes judicial notice that TTB
Form 5220.6—which is expressly referenced in GRE’s second amended complaint as part of its Commerce Clause
claim—is a monthly submission requiring importers to report the number of cigarettes and other tobacco products.
See Doc. #74 (¶ 91); Alcohol and Tobacco Tax and Trade Bureau, Form 5220.6, U.S. Department of the Treasury,
https://www.ttb.gov/resources/publications/forms; see also Doc. #74 (¶¶34-36) (describing GRE’s submission of the
TTB Forms 5220.6 to the Commissioner in response to its request for its reconciliation data under section
4-28m(a)(3)(C)).
4
  See Conn. Gen. Stat. § 4-28i(a)(1) (“Any tobacco product manufacturer selling cigarettes to consumers within this
state, whether directly or through a distributor, dealer or similar intermediary or intermediaries, after July 1, 2000,
shall (A) become a participating manufacturer . . . or (B) place into a qualified escrow fund not later than April
fifteenth of the year following the year in question [$.0188482 per unit sold].”); Conn. Gen. Stat. § 4-28i(b)(2)
(“[T]o the extent that a tobacco product manufacturer [that places funds into escrow pursuant to subsection (a) of
this section] establishes that the amount it was required to place into escrow on account of units sold in this state in a

                                                            8
manufacturer under the MSA is determined in part by GRE’s national market share. 5 In other

words, to claim credit for any overpayments to the Connecticut escrow account, GRE would

necessarily need to rely on its national market share information.

         Thus, as the Commissioner notes, “[a]ll of the sales information that Plaintiff must collect

from its importers and distributors regarding either interstate sales or intrastate sales of its brands

is data that importers and distributors must already submit to state revenue departments pursuant

to either federal law (the PACT Act) or state law.” Doc. #95 at 12. In light of this regulatory

context, it is impossible to conclude that the practical effect of section 4-28m(c)(3)(A) is an

improper control by Connecticut of out-of-state business activities. See Freedom Holdings, Inc.

v. Spitzer, 357 F.3d 205, 220 (2d Cir. 2004) (rejecting Commerce Clause extraterritoriality

challenge to New York State cigarette regulation because “[t]he extraterritorial effect described

by appellants amounts to no more than the upstream pricing impact of a state regulation”).

         GRE further argues that Judge Eginton failed to credit the allegations of the complaint as

a court is required to do when evaluating a Rule 12 motion to dismiss. But a court is not required

to accept legal conclusions or conclusory factual allegations. See, e.g., Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); Mastafa v. Chevron Corp., 770 F.3d 170, 177 (2d Cir. 2014) (same).

Notwithstanding the hyperbole in GRE’s complaint about the effect of section 4-28m(a)(3)(C),




particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i)
of said agreement including after final determinations of all adjustments, that such manufacturer would have been
required to make on account of such units sold had it been a participating manufacturer, the excess shall be released
from escrow and revert back to such tobacco product manufacturer. . . .”).
5
  See Freedom Holdings, 624 F.3d at 67 (noting that “escrow payments are still keyed, in part, to MSA payments,
which in turn depend on national market share” but rejecting plaintiffs’ Commerce Clause challenge to New York’s
escrow statute); KT.& G Corp v. Attorney Gen. of State of Okla., 535 F.3d 1114, 1143-46 (10th Cir. 2008) (same).

                                                          9
GRE has not alleged facts that give plausible grounds to grant relief in light of the regulatory

framework as described above that governs the consideration of its claims. 6

         In short, Judge Eginton correctly concluded that section 4-28m(a)(3)(C) “is merely a

reporting requirement pertaining to sales transactions that have already occurred,” and “it has no

substantive impact whatsoever on those transactions themselves, so the Commissioner cannot be

said to have directed plaintiff’s out-of-state conduct.” Grand River, 2018 WL 4623024, at *5.

Accordingly, I will deny GRE’s motion to reconsider the dismissal of its Commerce Clause

claim.

         Supremacy Clause

         GRE next argues that Judge Eginton erroneously relied on extrinsic evidence to dismiss

GRE’s claim under the Supremacy Clause that section 4-28m(a)(3)(C) is inconsistent with, and

thereby preempted by, the PACT Act. GRE points to a sentence in Judge Eginton’s ruling in

which he noted that GRE itself “has continuously complied with the challenged statute for the

past two years, as have the other three similarly situated manufacturers that are listed on the

Connecticut Tobacco Directory.” Grand River, 2018 WL 4623024, at *4. According to GRE, it



6
  As the Second Circuit in VIZIO explained,
                  In Grand River [v. Pryor], we allowed plaintiffs' extraterritoriality claim to
                  proceed under a national market share theory. [425 F.3d 158, 173 (2d Cir. 2005)].
                  Unlike the plaintiffs in Grand River, however, VIZIO has not made any of the
                  allegations that we suggested in Grand River could give rise to a viable claim:
                  “that the [E–Waste Law is] inconsistent with the legitimate regulatory regimes of
                  other states, that the [E–Waste Law] force[s] out-of-state merchants to seek
                  [Connecticut] regulatory approval before undertaking an out-of-state transaction,
                  or that any sort of interstate regulatory gridlock would occur if many or every
                  state adopted similar legislation.” Id. at 171 (quoting Freedom Holdings, Inc. v.
                  Spitzer, 357 F.3d 205, 221 (2d Cir. 2004)]).
VIZIO, 886 F.3d at 257. Like the plaintiff in VIZIO, GRE does not plausibly make those allegations—that section
4-28m(a)(3)(C) is inconsistent with the regulatory regimes of other states, that it forces out-of-state merchants to
seek Connecticut regulatory approval before undertaking an out-of-state transaction, or that any sort of interstate
regulatory gridlock would occur if many or every state adopted similar legislation. See Doc. #74 at 1-20 (¶¶ 1-94).

                                                         10
was improper at the preliminary motion-to-dismiss stage of this litigation for Judge Eginton to

rely on any fact-based reference to “three similarly situated manufacturers” who are listed on the

Tobacco Directory.

       I conclude that any error was not material as to whether there is a preemption conflict

between section 4-28m(a)(3)(C) and the PACT Act. According to GRE, section 4-28m(a)(3)(C)

requires a comparison and reconciliation of out-of-state sales and shipping data, which conflicts

with the PACT Act because the PACT Act exempts some of the necessary data (non-interstate

sales) from its reporting requirements. Doc. #86 at 33-36. But the fact that Connecticut seeks

certain sales and shipping information that goes beyond what the PACT Act otherwise requires

to be reported does not mean that the Connecticut law is in conflict with the PACT Act, much

less that it is impossible to comply with both statutes. Indeed, to the extent that GRE complains

that certain data may not be available to submit to Connecticut because it is not required to be

reported under the PACT Act, Connecticut’s section 4-28m(a)(3)(C) anticipates this concern by

allowing GRE to furnish a satisfactory explanation for any discrepancy in the comparison of

sales and shipping data. Because GRE has not otherwise alleged facts that plausibly support a

preemption conflict between section 4-28m(a)(3)(C) and the PACT Act, any possible error in the

initial ruling with respect to reliance on extrinsic evidence does not warrant reconsideration of

the dismissal of the Supremacy Clause claim.

                                           CONCLUSION

       For the reasons set forth in this ruling, the Court DENIES plaintiff GRE’s motion for

reconsideration of the dismissal of its claims under the Commerce Clause and the Supremacy

Clause. Doc. #102. Pursuant to Fed. R. Civ. P. 25(d), the Clerk of Court shall amend the official

case caption as reflected in the caption above to substitute the Acting Commissioner of Revenue

                                                 11
Services John Biello as the defendant in place of former Commissioner Kevin Sullivan who was

initially named as the defendant in this action.

       It is so ordered.

       Dated this 3rd day of March 2020.

                                                        /s/Jeffrey Alker Meyer
                                                        Jeffrey Alker Meyer
                                                        United States District Judge




                                                   12
